Name: COMMISSION REGULATION (EC) No 307/95 of 14 February 1995 establishing corrected final regional reference amounts for producers of soya beans, rape seed, colza seed and sunflower seed for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  marketing;  farming systems;  prices;  economic policy
 Date Published: nan

 No L 36/2 [ EN Official Journal of the European Communities 16. 2. 95 COMMISSION REGULATION (EC) No 307/95 of 14 February 1995 establishing corrected final regional reference amounts for producers of soya beans, rape seed, colza seed and sunflower seed for the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, reference areas of these Member States in order to reduce their contributions towards the total overshoot of the MGA : Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain agricultural crops ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 thereof, Whereas in accordance with Article 3 of Commission Regulation (EC) No 3408/93 (3) certain producers received an advance payment based on an estimated projected regional reference amount before the Commission projected regional reference amounts for the 1994/95 marketing year pursuant to Article 1 (2) of Commission Regulation (EC) No 1472/94 (4); whereas all other produ ­ cers received an advance payment at the level established in Article 2 of Regulation (EC) No 1472/94 ; Whereas Article 5 ( 1 ) (d) of Regulation (EEC) No 1765/92 specifies that the Commission shall calculate a final regi ­ onal reference amount based on the observed reference price for oil seeds by substituting the observed reference price for the projected reference price ; whereas the Commission has determined the observed reference price using the information supplied pursuant to Commission Regulation (EC) No 3405/93 (2) ; Whereas Article 7 of Commission Regulation (EC) No 2715/94 (*) laying down specific rules on compensatory payments for certain irrigated arable crops and repealing Commission Regulation (EEC) No 111 3/93 (*), postpones until 1995/96 the requirement that the irrigated crop yields used to calculate the level of regional compensatory payments be reduced to reflect any increase in the size of the irrigated land ceiling and in order to respect the historical regional average yields ; whereas the irrigated crop reference yields used to calculate the compensatory payments for producers or irrigated soya in France for the 1994/95 marketing year must consequently be revised ; Whereas the historical regional average oil seed yield for the Italian region Cremona pianura must be corrected ; Whereas Article 5 ( 1 ) (e) of Regulation (EEC) No 1765192 specifies that if the area of land for which the crop specific oil seed compensatory payment is made, after the application of Article 2 (6) of that Regulation, exceeds the maximum guaranteed area (MGA), the final regional reference amounts shall be reduced ; whereas Article 5 (1 ) (f) of Regulation (EEC) No 1765/92 specifies that the final regional reference amounts shall be reduced by one percent for every one percent by which the MGA has been exceeded ; whereas the reduction of final regional reference amounts shall be restricted to those Member States which have exceeded their national reference area (NRA), reduced by the rotational set-aside rate ; whereas the weighted average reduction applied in these Member States shall be equal to the reduction necessary at the level of the MGA ; whereas the reductions applied in Member States should reflect their contribution towards the total overshoot of the MGA ; Whereas pursuant to Article 2 (6) of Regulation (EEC) No 1765/92 those Member States which have exceeded the regional base area fixed by Commission Regulation (EC) No 1098/94 Q, as amended by Regulation (EC) No 2416/94 (8), should reduce proportionately the area eligible for compensatory payments ; Whereas eligible producers should receive the balance of the compensatory payment in a sum equal to the final regional reference amount established in this Regulation, less the advance payment already received, taking into account any reductions in the area for which they are eligible for a compensatory payment ; Whereas, within the MGA covering production other than of sunflower seed in Spain and Portugal, in cases where Member States have large percentage overshoots of very small national reference areas, and where these overshoots represent few hectares, the reductions in support to be applied in these Member States should not be excessive ; whereas some of the non-allocated area of land within this MGA may be transferred temporarily to the national (3) OJ No L 310, 14. 12. 1993, p. 20 . (4) OJ No L 159, 28 . 6. 1994, p. 17. 0 OJ No L 288, 9 . 11 . 1994, p. 11 . (*) OJ No L 113, 7 . 5 . 1993, p. 14. 0 OJ No L 121 , 12. 5. 1994, p. 12. (8) OJ No L 258 , 6 . 10. 1994, p. 11 . (') OJ No L 181 , 1 . 7. 1992, p. 12. 0 OJ No L 310, 14. 12. 1993, p. 10 . 16. 2. 95 EN Official Journal of the European Communities No L 36/3 Whereas Article 8 ( 1 ) of Commission Regulation (EEC) No 2294/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1765/92 ('), as last amended by Regulation (EC) No 2203/94 (2), specifies that the agricultural conversion rate valid on the first day of the marketing year shall be used for all payments made during the course of the year ; whereas the establishment of the corrected final regional reference amounts must take into account that the agri ­ cultural conversion rate in force on 1 July 1994 and to be used for the conversion of the final regional reference amounts is affected by the corrective factor of 1,207509 ; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . A succinct explanation of the calculation of the corrected final regional reference amounts, as required by Article 5 (3) of Regulation (EEC) No 1765/92, is set out in Annex I. 2. The corrected final regional reference amounts for the 1994/95 marketing year shall be as set out in Annex II . 3. In calculating the final compensatory payment to be made to producers of oil seeds referred to in Article 1 1 (4) of Regulation (EEC) No 1765/92, the competent authority shall take account of : (a) all reductions to be made to the eligible area or to the level of the compensatory payment ; and (b) any advance payment made in accordance with Article 3 of Regulation (EC) No 3408/93 or Article 2 of Regulation (EC) No 1472/94. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 221 , 6. 8 . 1992, p. 22. 0 OJ No L 236, 10. 9 . 1994, p. 12. No L 36/4 EN Official Journal of the European Communities 16 . 2. 95 ANNEX I A succinct explanation of the calculation of the corrected final regional reference amount for producers of oil seeds for the 1994/95 marketing year. I. Adjustment of support payments pursuant to the terms of Article 5 (1) (a) of Regulation (EEC) No 1765/92. Final regional reference amounts. 1 . The observed reference price for oil seeds, which represents the average price recorded in representative markets during the 1994/95 marketing year, has been assessed at ECU 185,3 per tonne. This observed reference price has been calculated using offers and prices reported by Member States in accordance with the terms of Regulation (EC) No 3405/93 . 2. The level of the observed reference price is such that it is necessary to reduce the projected level of the compensatory payments made to oil seed producers pursuant to the terms of Article 5 of Regulation (EEC) No 1765/92 by 5 % . The final regional reference amounts shall be established at a level 5 % lower than the projected regional reference amounts established by Regulation (EC) No 1472/94. II . Adjustment of support payments pursuant to the terms of Article 5 (1) (e) of Regulation (EEC) No 1765/92. Correction of final regional reference amounts. 1 . After the application of Article 2 (6) of Regulation (EEC) No 1765/92, the areas of land for which crop specific oil seed payments have been made are such that the MGAs have been overshot by the following percentages :  EC-12 other than Spanish and Portuguese sunflowers 9 %,  Spain, sunflowers : 4 % ,  Portugal, sunflowers : 20 % . 2. The final regional reference amounts for producers of sunflower seed in Spain and Portugal are consequently reduced by 4 and 20 % respectively. 3 . Part of the non-allocated area within the MGA covering EC-12 production other than of sunflower seed in Spain and Portugal has been temporarily transferred to the national reference areas of Spain and Ireland in order to reduce their contribution towards the total overshoot of the MGA. A further part has been temporarily transferred to the United Kingdom to avoid an increase in the reduction of support that would otherwise occur as a result of the transfers to Spain and Ireland. The size of the transfers are as follows : I NRA transfer adjusted NRA \ (ha) (ha) (ha) Spain 26 000 + 24 360 50 360 Ireland 5 000 + 554 5 544 United Kingdom 385 000 + 4 240 389 240 4. The reductions applied to the final regional reference amounts as a consequence of the overshoot of the EC-12 MGA are as follows : (in °/o) Germany All oil seeds 17,87 Spain Rape/colza/soya 20,00 France All oil seeds 4,30 Ireland All oil seeds 11,81 United Kingdom All oil seeds 11,81 16. 2. 95 I EN I Official Journal of the European Communities No L 36/5 5. The weighted average reduction of support in MGA covering EC-12 production other than that of sunflower seed in Spain and Portugal is as follows : A Percentage reduction of support applied B Area benefiting from crop specific compensatory payments C - A x B Reduction of support expressed in hectare equivalents of support Germany 17,87 % 1 131 192 ha 202 144 Spain 20,00 % 64 657 ha 12 931 France 4,30 % 1 585 672 ha 68 184 Ireland 11,81 % 5 887 ha 695 United Kingdom 11,81 % 413 341 ha 48 816 Total 332 770 6. The total reduction in support necessary pursuant to the terms of Article 5 (1 ) (f) in the MGA covering EC-12 production other than that of sunflower seed in Spain and Portugal, expressed in hectare equivalents of support is : Percentage overshoot of MGA (see point II (1 )) : 9 %. Area benefiting from crop specific compensatory payments within the MGA covering production other than sunflowers in Spain and Portugal 3 696 956 ha. Total reduction of support necessary, expressed in hectare equivalents of support : - 9% of 3 696 956 ha 332 726 7. The aggregate reduction in support given in point II (5) is equal to the total reduction of support necessary to respect the conditions of Article 5 (1 ) (f) of Regulation (EEC) No 1765/92. No L 36/6 MEN-! 16 2 95Official Journal of the European Communities ANNEX II Corrected final regional reference amounts 1994/95 Member State Region Reference Yield (tonnes/ha) Reference amount (ECU/ha) Non ­ professional Belgie/Belgique : Polders/Polders Leemstreek/Limoneuse Zandleemstreek/Sablo-limoneuse Condroz/Condroz Weidestreek/Herbagere Zandstreek/Sablonneuse Kempen/Campine Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Cereals Cereals 2,40 3,31 3,12 3,07 3,03 2,85 2,72 2,97 3,15 2,99 3,38 6,44 3,77 346,83 478,34 450,88 443,65 437,87 411,86 393,07 429,20 455,22 432,09 488,45 477,47 279.51 Famenne/Famenne Fagnes/Fagnes Ardennen/Ardenne Jurastreek/Jurassique Hen. Kempen/Campine-HennuyÃ ¨re Hoge Ardennen/Haute Ardenne Danmark Oil seeds 2.700 390.18 Deutschland : Schleswig-Holstein Oil seeds Oil seeds Oil seeds Hamburg Bremen Niedersachsen :  Regions 1 to 9  Region 10 Nordrhein-Westfalen Hessen Rheinland-Pfalz Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds 3,380 3,070 3,130 3,060 3,440 3,110 3,100 2,850 2,970 3,180 2,700 2,680 3,440 2,680 3,440 2,960 2,670 2,870 401,17 364,37 371.49 363,19 408,29 369,12 367,93 338,26 352.50 377,43 320,46 318,08 408,29 318,08 408,29 351,32 316,90 340.64 Baden-WÃ ¼rttemberg Bayern Saarland Berlin Brandenburg :  Region 1  Region 2 Mecklenburg-Vorpommern Sachsen Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds Dil seeds Sachsen-Anhalt Thuringen EXXA8a :  Region 1  Region 2 Oil seeds 3il seeds 1,900 2,200 274,57 31733 Espana Rapeseed/colza/soya : Non-irrigated : 1 . 2. 3 . 4. 5. 6. 7. 8 . 9. [ 0 . 1 . Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals 3,900 1,200 1,500 1,800 2,000 2,200 2,500 2,700 3,200 3,700 ».100 53,38 71,18 88,97 106,76 118,63 130,49 148,28 160,15 189,80 219,46 243,18 16. 2. 95 1 EN I Official Journal of the European Communities No L 36/7 Member State Region Reference Yield (tonnes/ha) Reference amount (ECU/ha) Non ­ professional Irrigated : 1 . Cereals 2,900 172,01 2. Cereals 3,000 177,94 3. Cereals 3,100 183,87 4. Cereals 3,200 189,80 II 5. Cereals 3,500 207,60 II 6. Cereals 3,600 213,53 7. Cereals 3,700 219,46 8 . Cereals 3,800 225,39 II 9. Cereals 3,900 231,32 10. Cereals 4,000 237,25 I 11 . Cereals 4,100 243,18 I 12. Cereals 4,200 249,11 13. Cereals 4,300 255,05 14. Cereals 4,400 260,98 ! 15. Cereals 4,500 266,91 I 16. Cereals 4,600 272,84 I 17. Cereals 4,700 278,77 I 18 . Cereals 4,800 284,70 19. Cereals 4,900 290,63 i 20. Cereals 5,000 296,57 ! 21 . Cereals 5,100 302,50 22. Cereals 5,200 308,43 ! 23 . Cereals 5,300 314,36 24. Cereals 5,400 320,29 25. Cereals 5,500 326,22 26. Cereals 5,600 332,15 27. Cereals 5,700 338,08 28 . Cereals 5,800 344,02 29. Cereals 5,900 349,95 30 . Cereals 6,000 355,88 31 . Cereals, 6,100 361,81 32. Cereals 6,200 367,74 33. Cereals 6300 373,67 34. Cereals 6,400 379,60 35. Cereals 6,500 385,53 36. Cereals 6,800 40333 37. Cereals 6,900 409,26 38 . Cereals 7,000 415,19 I 39. Cereals 7,100 421,12 40. Cereals 7,200 427,05 41 . Cereals 7,300 432,99 42. Cereals 7,400 438,92 43. Cereals 7,500 444,85 44. Cereals 7,600 450,78 45. Cereals 7,700 456,71 46. Cereals 8,200 486,37 I 47. Cereals 8,400 498,23 48 . Cereals 10,500 622,79 l 49. Cereals 10,600 628,72 Sunflower : Non-irrigated : 1 . Cereals 0,900 102,11 85,69 2. Cereals 1,200 136,14 114,26 3. Cereals 1,500 170,18 142,82 4. Cereals 1,800 204,22 171,38 5. Cereals 2,000 226,91 190,43 6. Cereals 2,200 249,60 209,47 7. Cereals 2,500 283,63 238,03 8 . Cereals 2,700 306,32 257,07 9 . Cereals 3,200 363,05 304,68 10. Cereals 3,700 419,78 352,29 11 . Cereals 4,100 465,16 390,37 Irrigated : 1 . Cereals 2,900 329,01 276,12 2. Cereals 3,000 340,36 285,64 3. Cereals 3,100 351,70 295,16 4. Cereals 3,200 363,05 304,68 5. Cereals 3,500 397,08 333,24 Ireland : France : Member State North/Central :  Rapeseed, colza, sunflower  Soya non-irrigated irrigated South/West :  Rapeseed, colza, sunflower  Soya non-irrigated irrigated South/East :  Rapeseed, colza, sunflower  Soya non-irrigated irrigated Region No L 36/8 1 EN I Official Journal of the European Communities 16. 2. 95 Oil seeds 6. Cereals 7. Cereals 8 . Cereals 9. Cereals 10. Cereals 11 . Cereals 12. Cereals 13. Cereals 14. Cereals 1 5. Cereals 1 6. Cereals 17. Cereals 18 . Cereals 19. Cereals 20. Cereals 21 . Cereals 22. Cereals 23. Cereals 24. Cereals 25. Cereals 26. Cereals 27. Cereals 28. Cereals 29. Cereals 30. Cereals 31 . Cereals 32. Cereals 33. Cereals 34. Cereals 35. Cereals 36. Cereals 37. Cereals 38. Cereals 39. Cereals 40. Cereals 41 . Cereals 42. Cereals 43. Cereals 44. Cereals 45. Cereals 46. Cereals 47. Cereals 48. Cereals 49. Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Reference 3,300 6,06 5J96 8,12 5,59 4,71 8,76 4,43 4,33 8,64 3,600 3,700 3,800 3,900 4,000 4,100 4,200 4,300 4,400 4,500 4,600 4,700 4,800 4,900 5,000 5,100 5,200 5,300 5,400 5,500 5,600 5,700 5,800 5,900 6,000 6,100 6,200 6,300 6,400 6,500 6,800 6,900 7,000 7,100 7,200 7,300 7,400 7,500 7,600 7,700 8,200 8,400 10,500 10,600 Yield tonnes/ha) 420,57 429,98 422,88 576,14 396,63 334,19 621,55 314,32 307,23 613,04 408,43 419,78 431,12 442.47 453.81 465.16 476,50 487.85 499,19 510,54 521,88 533,23 544,57 555,92 567,26 578,61 589,95 601,30 612,65 623,99 635,34 646,68 658,03 669,37 680,72 692,06 703,41 714,75 726,10 737.44 771,48 782.82 794.17 805,51 816,86 828,21 839,55 850,90 862.24 873,59 930,31 953,00 1 191,25 1 202,60 Reference amount (ECU/ha) Non- professional 342,77 352,29 361,81 371,33 380,85 390,37 399,89 409,42 418,94 428,46 437,98 447,50 457,02 466,54 476,06 485,59 495,11 504,63 514,15 523,67 533,19 542,71 552,23 561,76 571,28 580,80 590,32 599,84 609,36 618,88 647,45 656,97 666,49 676,01 685,53 695,05 704,57 714,10 723,62 733,14 780,74 799,79 999,73 1 009,26 16. 2. 95 I ENI Official Journal of the European Communities No L 36/9 Member State Region Reference Yield (tonnes/ha) Reference amount (ECU/ha) Non ­ professional Italia : Torino montagna interna Cereals 2,224 164,89 Torino collina interna Oil seeds 3,612 521,98 Torino pianura Oil seeds 4,150 599,73 Vercelli montagna interna Cereals 4,853 359,81 Vercelli collina interna Oil seeds 4,233 611,72 Vercelli pianura Oil seeds 4,826 697,42 Novara montagna interna Cereals 3,731 276,62 Novara collina interna Oil seeds 3,744 541,06 Novara pianura Oil seeds 4,037 583,40 Cuneo montagna interna Cereals 3,904 289,45 Cuneo collina interna Oil seeds 3,877 560,28 , Cuneo pianura Oil seeds 4,052 585,57 Asti collina interna Oil seeds 3,254 470,24 Asti pianura Oil seeds 3,409 492,64 Alessandria montagna interna Cereals 3,185 236,14 Alessandria collina interna Oil seeds 3,384 489,03 Alessandria pianura Oil seeds 3,359 485,42 Aosta montagna interna Cereals 2,328 172,60 Varese montagna interna Cereals 4,188 310,50 Varese collina interna Cereals 5,491 407,11 l Varese pianura Oil seeds 3,244 468,80 Como montagna interna Cereals 6,652 493,19 Como collina interna Oil seeds 3,541 511,72 Como pianura Oil seeds 3,799 549,00 Sondrio montagna interna Cereals 4,793 355,36 Milano collina interna Oil seeds 4,349 628,49 Milano pianura Oil seeds 4351 628,77 Bergamo montagna interna Cereals 3,817 283,00 Bergamo collina interna Oil seeds 4,375 632,24 Bergamo pianura Oil seeds 5,000 722,56 Brescia montagna interna Cereals 5,469 405,48 Brescia collina interna Oil seeds 5,000 722,56 Brescia pianura Oil seeds 5,000 722,56 Pavia montagna interna Cereals 4,661 345,57 Pavia collina interna Oil seeds 3,578 517,07 Pavia pianura Oil seeds 4,059 586,58 Cremona pianura Oil seeds 4,584 662,45 Mantova collina interna Oil seeds 4,620 667,65 Mantova pianura Oil seeds 4,672 675,16 Bolzano montagna interna Cereals 1,848 137,01 Trento montagna interna Cereals 4,374 324,29 Verona montagna interna Oil seeds 5,000 722,56 Verona collina interna Oil seeds 4,715 681,38 Verona pianura Oil seeds 4,972 718,52 Vicenza montagna interna Cereals 5,828 432,10 Vicenza collina interna Oil seeds 5,000 722,56 Vicenza pianura Oil seeds 4,817 696,12 Belluno montagna interna Oil seeds 3,431 495,82 Treviso collina interna Oil seeds 4,422 639,04 Treviso pianura Oil seeds 4,160 601,17 Venezia pianura Oil seeds 4,163 601,61 Padova collina interna Oil seeds 4,044 584,41 Padova pianura Oil seeds 3,987 576,17 Rovigo pianura Oil seeds 4,077 589,18 Udine montagna interna Cereals 4,320 320,29 Udine collina interna Oil seeds 4,159 601,03 Udine pianura Oil seeds 4,405 636,58 Gorizia collina interna Oil seeds 4,049 585,13 Gorizia pianura Oil seeds 4,194 606,09 Trieste pianura Cereals 4,879 361,74 Pordenone montagna interna Cereals 4,416 327,41 Pordenone collina interna Oil seeds 3,570 515,91 Pordenone pianura Oil seeds 4,016 580,36 Imperia montagna interna Cereals 3,372 250,00 Imperia collina interna Cereals 3,372 250,00 Imperia collina litoranea Cereals 3,372 250,00 No L 36/ 10 I EN I Official Journal of the European Communities 16. 2. 95 Member State Non ­ professionalRegion Reference Yield (tonnes/ha) Reference amount (ECU/ha) Savona montagna interna Cereals 3,372 250,00 Savona montagna litoranea Cereals 3,372 250,00 Savona collina interna Cereals 3,372 250,00 Savona collina litoranea Cereals 3,372 250,00 Genova montagna interna Cereals 3,372 250,00 Genova montagna litoranea Cereals 3,372 250,00 Genova collina interna Cereals 3,372 250,00 Genova collina litoranea Cereals 3,372 250,00 La Spezia montagna interna Cereals 3,372 250,00 La Spezia collina interna Cereals 3,372 250,00 La Spezia collina litoranea Cereals 3,372 250,00 Piacenza montagna interna Cereals 3,676 272,54 Piacenza collina interna Oil seeds 3,607 521,26 Piacenza pianura Oil seeds 3,769 544,67 Parma montagna interna Cereals 4,263 316,06 Parma collina interna Oil seeds 3,693 533,69 Parma pianura Oil seeds 3,685 532,53 Reggio Emilia montagna interna Cereals 3,188 236,36 Reggio Emilia collina interna Cereals 4,731 350,76 Reggio Emilia pianura Oil seeds 3,748 541,63 Modena montagna interna Cereals 3,834 284,26 Modena collina interna Cereals 5,116 379,31 Modena pianura Oil seeds 3,814 551,17 Bologna montagna interna Cereals 4,360 323,26 Bologna collina interna Oil seeds 3,277 473,57 Bologna pianura Oil seeds 3,686 532,67 Ferrara pianura Oil seeds 4,182 604,35 Ravenna collina interna Cereals 4,528 335,71 Ravenna pianura Oil seeds 3,527 509,70 ForlÃ ¬ montagna interna Cereals 2,828 209,67 ForlÃ ¬ collina interna Oil seeds 3,190 461,00 ForlÃ ¬ collina litoranea Cereals 3,337 247,41 ForlÃ ¬ pianura Oil seeds 3,426 495,10 Massa Carrara montagna interna Cereals 5,659 419,57 Massa Carrara montagna litoranea Cereals 7,970 590,91 Massa Carrara collina interna Cereals 5,952 441,29 Lucca montagna litoranea Cereals 5,320 394,43 Lucca montagna interna Cereals 3,437 254,82 Lucca pianura Oil seeds 3,135 453,05 Pistoia montagna interna Oil seeds 3,498 505,51 Pistoia collina interna Oil seeds 3,144 454,35 Firenze montagna interna Oil seeds 2,971 429,35 Firenze collina interna Oil seeds 2,652 383,25 Firenze pianura Oil seeds 2,802 404,92 Livorno collina litoranea Oil seeds 3,089 446,40 Pisa collina interna Oil seeds 2,850 411,86 Pisa collina litoranea Oil seeds 2,848 411,57 Pisa pianura Oil seeds 2,947 425,88 Arezzo montagna interna Oil seeds 2,967 428,77 Arezzo collina interna Oil seeds 2,816 406,95 Siena montagna interna Oil seeds 2,525 364,89 Siena collina interna Oil seeds 3,027 437,44 Grosseto montagna interna Cereals 2,598 192,62 Grosseto collina interna Oil seeds 3,013 435,42 Grosseto collina litoranea Oil seeds 2,961 427,90 Grosseto pianura Oil seeds 3,040 439,32 Perugia montagna interna Oil seeds 2,964 428,34 Perugia collina interna Oil seeds 3,003 433,97 Terni montagna interna Cereals 2,671 198,03 Terni collina interna Oil seeds 3,103 448,42 Pesaro Urbino montagna interna Oil seeds 2,979 430,50 Pesaro Urbino collina interna Oil seeds 3,005 434,26 Pesaro Urbino collina litoranea Oil seeds 3,066 443,08 Ancona montagna interna Oil seeds 3,099 447,84 Ancona collina interna Oil seeds 3,122 451,17 Ancona collina litoranea Oil seeds 3,160 456,66 Macerata montagna interna Cereals 3,324 246,45 16. 2. 95 I EN 1 Official Journal of the European Communities No L 36/11 Member State Non ­ professionalRegion Reference Yield (tonnes/ha) Reference amount (ECU/ha) Macerata collina interna Oil seeds 3,218 465,04 Macerata collina litoranea Oil seeds 3,207 463,45 Ascoli Piceno montagna interna Cereals 3,446 255,49 Ascoli Piceno collina interna Oil seeds 3,054 441,34 Ascoli Piceno collina litoranea Oil seeds 3,067 443,22 Viterbo collina interna Oil seeds 3,027 437,44 Viterbo pianura Oil seeds 3,239 468,08 Rieti montagna interna Oil seeds 3,352 484,41 Rieti collina interna Oil seeds 3,186 460,42 Roma montagna interna Oil seeds 3,016 435,85 Roma collina interna Oil seeds 3,114 450,01 Roma collina litoranea Oil seeds 3,138 453,48 Roma pianura Oil seeds 3,133 452,76 Latina montagna interna Oil seeds 2,662 384,69 Latina collina interna Oil seeds 3,136 453,19 Latina collina litoranea Cereals 4,697 348,24 Latina pianura Oil seeds 3,398 491,05 Frosinone montagna interna Cereals 3,070 227,61 Frosinone collina interna Oil seeds 3,305 477,61 L'Aquila montagna interna Cereals 2,351 174,31 Teramo montagna interna Cereals 2,873 213,01 Teramo collina interna Oil seeds 3,003 433,97 Teramo collina litoranea Oil seeds 3,104 448,57 Pescara montagna interna Cereals 3,323 246,37 Pescara collina interna Oil seeds 2,976 430,07 Pescara collina litoranea Cereals 4,131 306,28 Chieti montagna interna Cereals 2,443 181,13 Chieti collina interna Oil seeds 2,850 411,86 Chieti collina litoranea Oil seeds 3,098 447,70 Campobasso montagna interna Cereals 2,572 190,69 Campobasso collina interna Oil seeds 2,981 430,79 Campobasso collina litoranea Oil seeds 2,983 431,08 Isernia montagna interna Cereals 3,005 222,79 Isernia collina interna Cereals 3,788 280,85 Caserta montagna interna Cereals 2,348 174,08 Caserta collina interna Cereals 3,566 264,39 Caserta collina litoranea Cereals 4,393 325,70 Caserta pianura Cereals 5,269 390,65 Benevento collina interna Oil seeds 2,975 220,57 Benevento montagna interna Cereals 2,941 425,01 Napoli collina interna Cereals 4,660 345,50 Napoli collina litoranea Cereals 5,316 394,14 Napoli pianura Cereals 8,209 608,63 Avellino montagna interna Cereals 3,026 224,35 Avellino collina interna Cereals 3,809 282,40 Salerno montagna interna Cereals 1,842 136,57 Salerno collina interna Cereals 2,519 186,76 Salerno collina litoranea Cereals 2,087 154,73 Salerno pianura Cereals 3,865 286,56 Foggia montagna interna Oil seeds 2,898 418,80 Foggia collina interna Oil seeds 2,897 418,65 Foggia collina litoranea Cereals 2,485 184,24 Foggia pianura Oil seeds 2,901 419,23 Bari collina interna Oil seeds 2,916 421,40 Bari pianura Cereals 1,535 113,81 Taranto collina litoranea Oil seeds 3,121 451,02 Taranto pianura Oil seeds 2,783 402,18 Brindisi collina litoranea Cereals 1,154 85,56 Brindisi pianura Cereals 2,032 150,66 Lecce pianura Oil seeds 3,637 525,59 Potenza montagna interna Cereals 1,611 119,44 Potenza montagna litoranea Cereals 1,601 118,70 Potenza collina interna Cereals 2,078 154,07 Matera montagna interna Cereals 1,456 107,95 Matera collina interna Oil seeds 2,508 362,44 Matera pianura Cereals 1,503 111,43 Cosenza montagna interna Cereals 1,617 119,89 Luxembourg : Oil seeds 2,700 390,18 1 Cereals 7,110 527,14 2 Cereals 5,060 375,16 Nederiand No L 36/12 lENl Official Journal of the European Communities 16. 2. 95 Member State Region Reference Yield (tonnes/ha) Reference amount (ECU/ha) Non ­ professional Cosenza montagna litoranea Cosenza collina interna Cosenza collina litoranea Cosenza pianura Catanzaro montagna interna Catanzaro collina interna Catanzaro collina litoranea Catanzaro pianura Reggio Calabria montagna interna Reggio Calabria montagna litoranea Reggio Calabria collina litoranea Reggio Calabria pianura Trapani collina interna Trapani collina litoranea Trapani pianura Palermo montagna interna Palermo montagna litoranea Palermo collina interna Palermo collina litoranea Palermo pianura Messina montagna interna Messina montagna litoranea Messina collina litoranea Agrigento montagna interna Agrigento collina interna Agrigento collina litoranea Agrigento pianura Caltanissetta collina interna Caltanissetta collina litoranea Caltanissetta pianura Enna montagna interna Enna collina interna Catania montagna interna Catania montagna litoranea Catania collina interna Catania collina litoranea Catania pianura Ragusa collina interna Ragusa collina litoranea Ragusa pianura Siracusa collina interna Siracusa collina litoranea Siracusa pianura Sassari montagna interna Sassari collina interna Sassari collina litoranea Sassari pianura Nuoro montagna interna Nuoro collina interna Nuoro collina litoranea Cagliari collina interna Cagliari collina litoranea Cagliari pianura Oristano collina interna Oristano pianura Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Cereals Oil seeds Cereals Cereals 1,632 121,00 1,707 126,56 1,451 107,58 2,714 201,22 2,356 174,68 2,074 153,77 1,861 137,98 1,664 123,37 1,702 126,19 1,612 119,52 1,697 125,82 2,678 198,55 1,706 126,49 1,606 119,07 1,606 119,07 1,918 142,20 1,610 119,37 1,584 117,44 1,556 115,36 1,507 111,73 1,278 94,75 1,222 90,60 1,289 95,57 1,669 123,74 1,512 112,10 1,333 98,83 1,667 123,59 1,333 98,83 1,080 80,07 1,027 76,14 1,100 81,56 1,125 83,41 1,103 81,78 5,000 370,71 1,158 85,86 1,430 106,02 1,489 110,40 2,200 163,11 2,584 191,58 3,590 266,17 1,362 100,98 1,417 105,06 1,400 103,80 1,750 129,75 1,667 123,59 1,752 129,90 1,582 117,29 1,350 100,09 1,536 113,88 1,772 131,38 1,310 97,13 1,308 96,98 3,904 564,18 1,487 110,25 2,061 152,81 16. 2. 95 I EN Official Journal of the European Communities No L 36/ 13 Member State Region Reference Yield (tonnes/ha) Reference amount (ECU/ha) Non ­ professional Portugal : I I Rapeseed/Colza/Soya : Non-irrigated : 1 . Cereals 1,800 133,45 2. Cereals 1,400 103,80 3 . Cereals 2,500 185,35 4. Cereals 4,000 296,57 5. Cereals 3,500 259,49 6. Cereals 3,000 222,42 7. Cereals 1,000 74,14 Madeira Cereals 2,000 148,28 AÃ §ores Cereals 3,800 281,74 Irrigated : 1 . Cereals 10,000 741,41 2. Cereals 8,500 630,20 3. Cereals 8,000 593,13 4. Cereals 7,000 518,99 5. Cereals 5,000 370,71 6. Cereals 3,000 222,42 Madeira Cereals 4,500 333,64 Sunflower : Non-irrigated : 1 . Cereals 1,800 128,31 116,52 2. Cereals 1,400 99,80 90,62 3. Cereals 2,500 178,21 161,83 4. Cereals 4,000 285,13 258,92 5. Cereals 3,500 249,49 226,56 6. Cereals 3,000 213,85 194,19 7. Cereals 1,000 71,28 64,73 Madeira Cereals 2,000 142,57 129,46 l AÃ §ores Cereals 3,800 270,87 245,98 Irrigated : 1 . Cereals 10,000 712,83 647,31 2. Cereals 8,500 605,90 550,21 3 . Cereals 8,000 570,26 517,85 4. Cereals 7,000 498,98 453,12 5. Cereals 5,000 356,41 323,66 6. Cereals 3,000 213,85 194,19 Madeira Cereals 4,500 320,77 291,29 United Kingdom : England Wales Northern Ireland Scotland (LFA) Scotland (other areas) Oil seeds Oil seeds Oil seeds Oil seeds Oil seeds 3,080 3,140 2,920 2,840 3,450 392,53 400,18 372,14 361,95 439,69